The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


	The Amendment filed June 21, 2021 has been entered. Claims 1, 4, 7-30 and 32-45 are pending. Claims 1, 26, 36, and 41 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 7-30 and 32-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldmeier (US Patent No. 7,435,440 B2; Oct. 14, 2008) in view of Fichtali et al. (US 2007/0003686 A1; Jan. 4, 2007) and Mutti et al. (US Patent No. 6,165,532; Dec. 26, 2000).
Regarding claims 1 and 26, Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260F for 60 seconds, which overlaps the claimed range of greater than 225F for at least 0.1 second,  and then heating the milk product to an ultra-high temperature of 280 °F for two seconds (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45), which falls within the claimed range of 275 to 305F for at least 1 second. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Fichtali discloses an oil product comprising HUFAs ([0076] and [0109]), wherein the oil product can be added to milk or a dairy product ([0121] and [0127]). Fichtali discloses that the oil product increases the dietary intake of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells ([0003]).
As Fichtali teaches that it is known in the art to add omega 3/6 fatty acids to a milk or dairy product, it would have been obvious to one of ordinary skill in the art to add omega 3/6 fatty acids to the milk product of Feldmeier.  Doing so would have yielded the predictable result of providing a milk product having of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells as taught by Fichtali. 
With respect to the shelf life of the milk or diary product, Feldmeier discloses that the process of UHT pasteurization provides milk having a long shelf life (col 1 lines 5-15). Feldmeier is silent with respect to the shelf life being at least 21 days as claimed, however, as Feldmeier discloses that the specific UHT pasteurization process leads to a long shelf life, it is expected that such shelf life of the product of Feldmier in view of Fichtali is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 
Further, it is well within the ordinary skill in the art to vary the storage conditions to result in a desired shelf life. Ambient temperature, chillied temperature and frozen 
With respect to the two step pasteurization process occurring prior to homogenization, the examiner notes that Feldmeier teaches embodiments wherein homogenization occurs prior to the two-step process, specifically as an intermediate step in the two-step heating process.  Feldmeier also teaches that in order to achieve efficient operation, the homogenizer is position after the second regenerator where the milk is heated to the UHT temperature (col 6 lines 28-33), therefore being placed after the two step pasteurization process as taught by Feldmeier. 
Further, Mutti teaches a two steps pasteurization process for milk based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6). 
Therefore, as it is known in the art to homogenize after pasteurization, it would have been obvious to have the homogenization step of Feldmeier occur after pasteurization, as suggested by non-preferred embodiments in Feldmeier and based upon what is taught by Mutti. 
	This is merely a change in order of processing steps and obvious to one of ordinary skill in the art absent a showing of unexpected results. As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) 
	Therefore, absent a showing otherwise, homogenizing the process of Feldmeier after the two step process is merely an obvious variant over the prior art as the process of the prior art still provides a pasteurized, homogenized product. 
Regarding claims 4, Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260F for 60 seconds, which overlaps the claimed range of 225F to 245F. In the case prima facie case of obviousness exists. (MPEP 2144.05 I)
Regard claims 7 and 8, Feldmeier teaches preheating the milk product up to a temperature of about 260 °F for 60 seconds (col. 14 lines 29-45).
With respect to the exact time, Feldmeier teaches that the milk product is held at this intermediate temperature for a predetermined time to denaturize the milk proteins so the solids do not precipitate out (col. 6 lines 34-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the time for heating the milk product of Feldmeier to an intermediate temperature. Doing so would prevent the milk solids from precipitating out.
Regarding claim 9, Feldmeier discloses a two-step process for pasteurizing a milk product, wherein the second step comprises heating the milk product to a temperature of 280 °F for two seconds (col. 9 lines 9-25; col 10 lines 20-45), thus falling within the claimed range of 1 to 5 seconds.
Regarding claims 10 and 11, Feldmeier teaches that milk subjected to ultra-pasteurization is stable for a long shelf life (col 1 lines 10-20). Feldmeier fails to disclose the exact shelf life in terms of days, however, both Feldmeier and the instant invention use a two-step UHT pasteurization process for the same product and therefore the product of the prior art would be expected to have a shelf life that is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 
Further, it is well within the ordinary skill in the art to vary the storage conditions to result in a desired shelf life. Ambient temperature, chillied temperature and frozen temperature will all result in a different shelf life for the milk product and therefore it 
Regarding claims 12-14, Feldmeier teaches heating the milk product according to the claimed step (i) and therefore the heating in Feldmeier is considered to promote a Maillard reaction, increase antioxidant level, and reduce oxidation as required by the instant claims. 
Regarding claims 15 and 16, Feldmeier discloses that the heating can be done by direct heating (e.g. injecting steam) or indirect heating (e.g. using heat exchangers).
Regarding claim 17, Fichtali discloses that the omega 3/6 fatty acids are provided in the form of algal oil (See Examples, page 14).
Regarding claim 18, the cited prior art does not specifically state that fat content of the milk product, however, it is well known in the art that milk can be provided in the form of non-fat milk, therefore having less than 0.5% fat and it would have been obvious to one of ordinary skill in the art to have the milk product of Feldmeier have less than 0.5% fat depending on the desired nutrition profile of the final milk product.
Regarding claim 19, Fichtali teaches that the milk product can have DHA and EPA ([0076]). 
Regarding claim 20, Fichtali teaches that the milk product can have ARA ([0076]). 
Regarding claim 21, Feldmeier in view of Fichtali teach a milk product according to the instant invention.
Regarding claims 22-25, 27-30, 32-35, 37-40, and 42-45, Feldmeier in view of Fichtali and Mutti teach a milk product according to the instant invention as described above.  The prior art, however, 
As Fichtali discloses that the oil product increases the dietary intake of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells ([0003]), it would have been obvious to one of ordinary skill in the art to vary the amount of HUFAs within the milk product of Feldmeier in order to result in a milk product having a desired nutritional profile. It further would have been obvious to vary the serving size of the milk depending on the target consumer and their desired consumption level as not all consumers require or desire the same serving size.
Regarding claims 36 and 41, as stated above with respect to claims 1 and 26, Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260 F for 60 seconds, which overlaps the claimed range of 225 F to 245 F and greater than 225 F for at least 0.1 second,  and then heating the milk product to an ultra-high temperature of 280 °F for two seconds (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45), which falls within the claimed range of for at least 1 second. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Feldmeier teaches a process for pasteurizing a milk product, Feldmeier does not disclose that the milk product comprises omega-3 or omega-6 highly unsaturated fatty acids.
Fichtali discloses an oil product comprising HUFAs ([0076] and [0109]), wherein the oil product can be added to milk or a dairy product ([0121] and [0127]). Fichtali 
As Fichtali teaches that it is known in the art to add omega 3/6 fatty acids to a milk or dairy product, it would have been obvious to one of ordinary skill in the art to add omega 3/6 fatty acids to the milk product of Feldmeier.  Doing so would have yielded the predictable result of providing a milk product having of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells as taught by Fichtali. 
	With respect to the UHT for the second pasteurization step, the examiner notes that Feldmeier discloses a temperature of 280 F and not 295 F as required by the claims. However, both Feldmeier and the instant invention are directed to UHT pasteurization and therefore it would have been obvious to vary the second temperature depending on the time for pasteurization. Increasing the temperature would require less time for pasteurization and therefore it would have been obvious to one of ordinary skill to vary the second temperature. 
With respect to the shelf life of the milk or diary product, Feldmeier discloses that the process of UHT pasteurization provides milk having a long shelf life (col 1 lines 5-15). Feldmeier is silent with respect to the shelf life being at least 21 days as claimed, however, as Feldmeier discloses that the specific UHT pasteurization process leads to a long shelf life, it is expected that such shelf life of the product of Feldmier in view of Fichtali is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 

With respect to the two step pasteurization process occurring prior to homogenization, the examiner notes that Feldmeier teaches embodiments wherein homogenization occurs prior to the two-step process, specifically as an intermediate step in the two-step heating process.  Feldmeier also teaches that in order to achieve efficient operation, the homogenizer is position after the second regenerator where the milk is heated to the UHT temperature (col 6 lines 28-33), therefore being placed after the two step pasteurization process as taught by Feldmeier. 
Further, Mutti teaches a two steps pasteurization process for milk based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6). 
Therefore, as it is known in the art to homogenize after pasteurization, it would have been obvious to have the homogenization step of Feldmeier occur after pasteurization, as suggested by non-preferred embodiments in Feldmeier and based upon what is taught by Mutti. 
	This is merely a change in order of processing steps and obvious to one of ordinary skill in the art absent a showing of unexpected results. As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) 
	Therefore, absent a showing otherwise, homogenizing the process of Feldmeier after the two step process is merely an obvious variant over the prior art as the process of the prior art still provides a pasteurized, homogenized product. 

Response to Arguments
Applicant’s arguments with respect to Feldmeier not teaching that the two step process occurs prior to homogenization are moot based upon the new grounds of rejection presented above and further in view of Mutti. 
With respect to the two step pasteurization process occurring prior to homogenization, the examiner notes that Feldmeier teaches embodiments wherein homogenization occurs prior to the two-step process, specifically as an intermediate step in the two-step heating process.  Feldmeier also teaches that in order to achieve efficient operation, the homogenizer is position after the second regenerator where the milk is heated to the UHT temperature (col 6 lines 28-33), therefore being placed after the two step pasteurization process as taught by Feldmeier. 
Further, Mutti teaches a two steps pasteurization process for milk based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6). 
Therefore, as it is known in the art to homogenize after pasteurization, it would have been obvious to have the homogenization step of Feldmeier occur after pasteurization, as suggested by non-preferred embodiments in Feldmeier and based upon what is taught by Mutti. 
	This is merely a change in order of processing steps and obvious to one of ordinary skill in the art absent a showing of unexpected results. As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) 
	Therefore, absent a showing otherwise, homogenizing the process of Feldmeier after the two step process is merely an obvious variant over the prior art as the process of the prior art still provides a pasteurized, homogenized product. 
Applicant further argues that the cited prior art fails to teach a two-stage pasteurization process for a milk or dairy product comprising omega-3 or omega-6 highly unsaturated fatty acids.
This is not found persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s characterization of Feldmeier on pages 7-10 as not disclosing a preheating step as claimed as Feldmeier teaches only preheating to 175 F for 60 seconds is inaccurate. Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260 F for 60 seconds, which overlaps the claimed range of 225 F to 245 F and greater than 
Further, applicant’s characterization of Feldmeier on pages 9 and 10 as teaching different heating steps from the claims is an inaccurate interpretation of how the art reads on the claims. Feldmeier clearly teaches a two-step pasteurization process comprising preheating the milk product to a temperature of up to about 260 F for 60 seconds, which overlaps the claimed range of 225 F to 245 F and greater than 225 F for at least 0.1 second (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45)and then heating the milk product to an ultra-high temperature of 280 °F for two seconds (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45), which falls within the claimed range of for at least 1 second. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore, Feldmeier clearly teaches heating the milk product to two different temperatures, a preheating temperature before the UHT of 280 F. 
The examiner notes that the only difference between the method of Feldmeier and the claims is slight differences in temperature and time. Generally, differences in concentration or temperature will not support the patentability of subject matter 
No criticality has been demonstrated regarding the claimed temperature and times. It is well known in the art what happens when you change time and temperature during pasteurization processes. 
Applicant further argues that Fichtali fails to teach direct addition of omega-3 and omega-6 fatty acids to a milk or dairy product which has been subjected to a pasteurization process wherein the milk or dairy product has increased stability. 
This is not found persuasive as Fichtali discloses that the fatty acids can be directly added as a food ingredient to a milk composition ([0127]). Further, the claims do not exclude the omega-3 and omega-6 fatty acids from being a solid composition when added to the milk. The claims are silent with respect to the states of that fatty acids when added to milk. As Fichtali discloses that it is known in the art to add omega-3 and omega-6 fatty acids to milk, it would have been obvious to add omega-3 and omega-6 fatty acids to the milk of Feldmeier. 
While Fichtali fails to specifically teach a milk product that is pasteurized, the examiner is not relying upon Fichtali to teach such. The examiner is relying upon the combination of Fichtali with Feldmeier as Feldmeier discloses a stable pasteurized milk composition. Given the benefits of adding the fatty acids to a milk composition as 
With respect to the shelf life of the milk or diary product, Feldmeier discloses that the process of UHT pasteurization provides milk having a long shelf life (col 1 lines 5-15). Feldmeier is silent with respect to the shelf life being at least 21 days as claimed, however, as Feldmeier discloses that the specific UHT pasteurization process leads to a long shelf life, it is expected that such shelf life of the product of Feldmier in view of Fichtali is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 
Further, it is well within the ordinary skill in the art to vary the storage conditions to result in a desired shelf life. Ambient temperature, chillied temperature and frozen temperature will all result in a different shelf life for the milk product and therefore it would have been obvious to one of ordinary skill in the art to vary the storage conditions to result in a desired shelf life for the milk product. 

For the reasons stated above, applicant’s arguments are not found convincing and the 103 rejection is maintained.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791